DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-27 are pending, and claims 21-27 are newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9, 11-12, 15-16, 18 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son US 20190296805 A1, hereinafter Son, which with priority and benefit of U.S. Provisional Patent Application No. 62/648,329, filed Mar. 26, 2018, hereinafter Son’329, in view of ASUSTEK: "Remaining issues on beam .

Regarding claim 1, Son teaches a method (Son: Summary) comprising:
receiving, by a wireless device, one or more configuration parameters (Son: para. [0173] UE receives NR MIMO configuration information in RRCReconfiguration from GNB 801. Para. [0140 – 0141 & 0072 – 0085] UE receives SCellConfig, RachConfig and DedicateResourceSetConfig from Node B via RRCRecofig message 601; Son’329: page 8 step 2301) for a plurality of cells of a cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group); Son’329: page 2 2nd para.);
receiving a  control activation command that indicates a transmission configuration indication (TCI) state  for a first cell (Son: para. [0175] UE activate MIMO UL resource, MIMO DL resource or TCI state of a specific BWP of a specific serving cell based on the information contained in the received MAC CE 803; Son’329: page 8 step 2303) of the plurality of cells of the cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group); Son’329: page 2 2nd para.); and
applying the TCI state to one or more channels (Son: para. [0176] UE perform the required operations on the activated MIMO UL resource (e.g. transmit MIMO related feedback on the activated UL resource), activated DL resource (e.g. measure MIMO related reference signal on the activated DL resource) and activated TCI state (e.g. apply the activated TCI state) as described in FIG. 9 804. [0290] A DL BWP being activated for a UE means the DL BWP is used for DL receptions/activities (e.g. PDSCH, PDCCH, CSI-RS reception) for the UE; Son’329: page 8 step 2304 and page 15 lines 5-6) of the cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group); Son’329: page 2 2nd para.).
It is noted that Son does not explicitly disclose: applying the state to one or more channels of at least one second cell of the plurality of cells.
However, Asustek from the same or similar fields of endeavor teaches the use of: applying the state to one or more channels of at least one second cell of the plurality of cells (Asustek: 2.3 TCI state for PDCCH upon SCell activation - If a UE is configured with one or more SCells, the network may activate or deactivate the configured SCell(s), e.g. by sending an SCell Activation/Deactivation MAC CE. If the UE receives the SCell Activation/Deactivation MAC CE to activate an SCell(s), the UE may need to monitor PDCCH on the activated SCell(s)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Asustek in the method of Son. One of ordinary skill in the art would be motivated to do so for supporting an Activation/Deactivation mechanism of SCell (Asustek: 2.3 TCI state for PDCCH upon SCell activation).

Regarding claim 2, Son and Asustek teach the method of claim 1, further comprising determining, based on the one or more configuration parameters, a cell group parameter comprising one or more cell indexes of the plurality of cells of the cell group (Son: para. [0173] UE receives NR MIMO configuration information in RRCReconfiguration from GNB 801. Para. [0140 – 0141 & 0072 – 0075 SCellIndex which is short identity of the SCell; Son’329: page 24 NR configuration information and Supplemental uplink configuration, and page 25 SCell Activation/Deactivation MAC CE), wherein the applying the TCI state to the one or more channels (Son: para. [0176] UE perform the required operations on the activated MIMO UL resource (e.g. transmit MIMO related feedback on the activated UL resource), activated DL resource (e.g. measure MIMO related reference signal on the activated DL resource) and activated TCI state (e.g. apply the activated TCI state) as described in FIG. 9 804. [0290] A DL BWP being activated for a UE means the DL BWP is used for DL receptions/activities (e.g. PDSCH, PDCCH, CSI-RS reception) for the UE; Son’329: page 8 step 2304 and page 15 lines 5-6) of the at least one second cell of the plurality of cells (Asustek: 2.3 TCI state for PDCCH upon SCell activation - If a UE is configured with one or more SCells, the network may activate or deactivate the configured SCell(s), e.g. by sending an SCell Activation/Deactivation MAC CE. If the UE receives the SCell Activation/Deactivation MAC CE to activate an SCell(s), the UE may need to monitor PDCCH on the activated SCell(s)) of the cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group); Son’329: page 2 2nd para.) is based on the cell group parameter (Son: para. [0173] UE receives NR MIMO configuration information in RRCReconfiguration from GNB 801. Para. [0140 – 0141 & 0072 – 0075 SCellIndex which is short identity of the SCell; Son’329: page 24 NR configuration information and Supplemental uplink configuration, and page 25 SCell Activation/Deactivation MAC CE). One of ordinary skill in the art would be motivated to do so for supporting an Activation/Deactivation mechanism of SCell (Asustek: 2.3 TCI state for PDCCH upon SCell activation).

Regarding claim 3, Son and Asustek teach the method of claim 1, further comprising:
(Son: para. [0176] UE perform the required operations on the activated MIMO UL resource (e.g. transmit MIMO related feedback on the activated UL resource), activated DL resource (e.g. measure MIMO related reference signal on the activated DL resource) and activated TCI state (e.g. apply the activated TCI state) as described in FIG. 9 804. [0291] A UL BWP being activated for a UE means the UL BWP is used for UL transmissions/activities (e.g. PUSCH, PUCCH, RACH) for the UE.) of the cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group); Son’329: page 2 2nd para.); and
applying the TCI state to the uplink control channel for each cell (Son: para. [0176] UE perform the required operations on the activated MIMO UL resource (e.g. transmit MIMO related feedback on the activated UL resource), activated DL resource (e.g. measure MIMO related reference signal on the activated DL resource) and activated TCI state (e.g. apply the activated TCI state) as described in FIG. 9 804. [0291] A UL BWP being activated for a UE means the UL BWP is used for UL transmissions/activities (e.g. PUSCH, PUCCH, RACH) for the UE) of the plurality of cells of the cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group); Son’329: page 2 2nd para.). 

Regarding claim 6, Son and Asustek teach the method of claim 1, wherein the TCI state comprises a cell group parameter comprising one or more cell indexes (Son: para. [0173] UE receives NR MIMO configuration information in RRCReconfiguration from GNB 801. Para. [0140 – 0141 & 0072 – 0075 SCellIndex which is short identity of the SCell) of the plurality of cells of the cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group); Son’329: page 2 2nd para.).

Regarding claim 9, Son teaches a method (Son: Summary) comprising: receiving, by a wireless device, one or more  configuration parameters (Son: para. [0173] UE receives NR MIMO configuration information in RRCReconfiguration from GNB 801. Para. [0140 – 0141 & 0072 – 0085] UE receives SCellConfig, RachConfig and DedicateResourceSetConfig from Node B via RRCRecofig message 601; Son’329: page 8 step 2301) for a plurality of cells of a cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group); Son’329: page 2 2nd para.);
receiving, by the wireless device, a  control command that indicates a transmission configuration indication (TCI) state for a first cell (Son: para. [0175] UE activate MIMO UL resource, MIMO DL resource or TCI state of a specific BWP of a specific serving cell based on the information contained in the received MAC CE 803; Son’329: page 8 step 2303) of the plurality of cells of the cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group); Son’329: page 2 2nd para.); and
receiving, using the TCI state indicated by the control command, a downlink transmission via one or more downlink control channels (Son: para. [0175-0176] UE perform the required operations on the activated MIMO UL resource (e.g. transmit MIMO related feedback on the activated UL resource), activated DL resource (e.g. measure MIMO related reference signal on the activated DL resource) and activated TCI state (e.g. apply the activated TCI state) as described in FIG. 9 804. [0290] A DL BWP being activated for a UE means the DL BWP is used for DL receptions/activities (e.g. PDSCH, PDCCH, CSI-RS reception) for the UE; Son’329: page 8 step 2304 and page 15 lines 5-6) of the plurality of cells of the cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group); Son’329: page 2 2nd para.).
It is noted that Son does not explicitly disclose: receiving, using the state indicated by the control command, a downlink transmission via one or more downlink channels of at least one second cell of the plurality of cells.
However, Asustek from the same or similar fields of endeavor teaches the use of: receiving, using the state indicated by the control command, a downlink transmission via one or more downlink channels of at least one second cell of the plurality of cells (Asustek: 2.3 TCI state for PDCCH upon SCell activation - If a UE is configured with one or more SCells, the network may activate or deactivate the configured SCell(s), e.g. by sending an SCell Activation/Deactivation MAC CE. If the UE receives the SCell Activation/Deactivation MAC CE to activate an SCell(s), the UE may need to monitor PDCCH on the activated SCell(s)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Asustek in the method of Son. One of ordinary skill in the art would be motivated to do so for supporting an Activation/Deactivation mechanism of SCell (Asustek: 2.3 TCI state for PDCCH upon SCell activation).

Regarding claims 11-12, Son and Asustek disclose all the limitations as discussed in the rejection of claims 3 and 6, therefore method claims 11-12 are rejected using the same rationales.

Regarding claim 15, Son teaches a method (Son: Summary) comprising:
receiving, by a wireless device, one or more configuration parameters for a plurality of cells of a cell group (Son: para. [0173] UE receives NR MIMO configuration information in RRCReconfiguration from GNB 801. Para. [0140 – 0141 & 0072 – 0085] UE receives SCellConfig, RachConfig and DedicateResourceSetConfig from Node B via RRCRecofig message 601; Son’329: page 8 step 2301);
receiving, a control command that indicates a transmission configuration indication (TCI) state for a first cell (Son: para. [0175] UE activate MIMO UL resource, MIMO DL resource or TCI state of a specific BWP of a specific serving cell based on the information contained in the received MAC CE 803; Son’329: page 8 step 2303) of the plurality of cells of the cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group); and
sending, using the TCI state indicated by the control command, an uplink transmission via one or more  uplink channels (Son: para. [0175] UE activate MIMO UL resource, MIMO DL resource or TCI state of a specific BWP of a specific serving cell based on the information contained in the received MAC CE 803; Son’329: page 8 step 2303) of the plurality of cells of the cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group).
It is noted that Son does not explicitly disclose: using the state indicated by the control command, channels of at least one second cell.
However, Asustek from the same or similar fields of endeavor teaches the use of: using the state indicated by the control command, channels of at least one second cell (Asustek: 2.3 TCI state for PDCCH upon SCell activation - If a UE is configured with one or more SCells, the network may activate or deactivate the configured SCell(s), e.g. by sending an SCell Activation/Deactivation MAC CE. If the UE receives the SCell Activation/Deactivation MAC CE to activate an SCell(s), the UE may need to monitor PDCCH on the activated SCell(s)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Asustek in the method of Son. One of ordinary skill in the art would be motivated to do so for supporting an Activation/Deactivation mechanism of SCell (Asustek: 2.3 TCI state for PDCCH upon SCell activation).

Regarding claims 16 and 18, Son and Asustek disclose all the limitations as discussed in the rejection of claims 3 and 6, therefore method claims 16 and 18 are rejected using the same rationales. 

Regarding claims 21, 23 and 26, Son and Asustek teach the method of claim 15, wherein the control command is a medium access control (MAC) control element (CE) activation command (Son: para. [0175] UE activate MIMO UL resource, MIMO DL resource or TCI state of a specific BWP of a specific serving cell based on the information contained in the received MAC CE 803; Son’329: page 8 step 2303).

Regarding claims 22, 25 and 27, Son and Asustek teach the further comprising applying the TCI state (Son: para. [0175] UE activate MIMO UL resource, MIMO DL resource or TCI state of a specific BWP of a specific serving cell based on the information contained in the received MAC CE 803; Son’329: page 8 step 2303) to one or more channels of each cell of the plurality of cells (Asustek: 2.3 TCI state for PDCCH upon SCell activation - If a UE is configured with one or more SCells, the network may activate or deactivate the configured SCell(s), e.g. by sending an SCell Activation/Deactivation MAC CE. If the UE receives the SCell Activation/Deactivation MAC CE to activate an SCell(s), the UE may need to monitor PDCCH on the activated SCell(s)) of the cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group) based on: the control command that indicates the TCI state for the first cell (Son: para. [0175] UE activate MIMO UL resource, MIMO DL resource or TCI state of a specific BWP of a specific serving cell based on the information contained in the received MAC CE 803; Son’329: page 8 step 2303); and the cell group comprising the first cell (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group).  One of ordinary skill in the art would be motivated to do so for supporting an Activation/Deactivation mechanism of SCell (Asustek: 2.3 TCI state for PDCCH upon SCell activation).

Regarding claim 24, Son and Asustek teach the method of claim 1, further comprising: after the applying the TCI state (Son: para. [0175] UE activate MIMO UL resource, MIMO DL resource or TCI state of a specific BWP of a specific serving cell based on the information contained in the received MAC CE 803; Son’329: page 8 step 2303) and via the one or more channels of the at least one second cell (Asustek: 2.3 TCI state for PDCCH upon SCell activation - If a UE is configured with one or more SCells, the network may activate or deactivate the configured SCell(s), e.g. by sending an SCell Activation/Deactivation MAC CE. If the UE receives the SCell Activation/Deactivation MAC CE to activate an SCell(s), the UE may need to monitor PDCCH on the activated SCell(s)), at least one of:
receiving a downlink transmission (Asustek: 2.3 TCI state for PDCCH upon SCell activation - If a UE is configured with one or more SCells, the network may activate or deactivate the configured SCell(s), e.g. by sending an SCell Activation/Deactivation MAC CE. If the UE receives the SCell Activation/Deactivation MAC CE to activate an SCell(s), the UE may need to monitor PDCCH on the activated SCell(s)); or sending an uplink transmission (Son: para. [0175] UE activate MIMO UL resource, MIMO DL resource or TCI state of a specific BWP of a specific serving cell based on the information contained in the received MAC CE 803; Son’329: page 8 step 2303). One of ordinary skill in the art would be motivated to do so for supporting an Activation/Deactivation mechanism of SCell (Asustek: 2.3 TCI state for PDCCH upon SCell activation).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son and Asustek as applied to claim 1 above, and further in view of Huang et al. US 20200007292 A1, hereinafter Huang.
Regarding claim 4, Son and Asustek teach the method of claim 1, wherein the applying the TCI state comprises applying the TCI state to one or more downlink control channels of the at least one second cell of the plurality of cells (Son: para. [0176] UE perform the required operations on the activated MIMO UL resource (e.g. transmit MIMO related feedback on the activated UL resource), activated DL resource (e.g. measure MIMO related reference signal on the activated DL resource) and activated TCI state (e.g. apply the activated TCI state) as described in FIG. 9 804. [0290] A DL BWP being activated for a UE means the DL BWP is used for DL receptions/activities (e.g. PDSCH, PDCCH, CSI-RS reception) for the UE; Son’329: page 8 step 2304 and page 15 lines 5-6) of the cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group); Son’329: page 2 2nd para.).
Son and Asustek does not explicitly teach: each cell of the plurality of cells of the cell group is quasi-co-located using a same serving beam for a physical downlink control channel (PDCCH) reception.
However, Huang from the same or similar fields of endeavor teaches the use of: wherein each cell of the plurality of cells of the cell group is quasi-co-located using a same serving beam for a physical downlink control channel (PDCCH) reception (Huang: para. [0027] the UE determines, based on the QCL indication signaling, to receive reference signals of the serving cells by using a same receive beam or transmit reference signals of the serving cells by using a same transmit beam in the at least two serving cells whose antenna ports are in the QCL relationship and that are in the same serving cell group). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the (Huang: para. [0006-0007]).

Regarding claim 5, Son, Asustek and Huang teach the method of claim 1, wherein the applying the TCI state comprises applying the TCI state to one or more uplink control channels of the at least one second cell of the plurality of cells (Son: para. [0176] UE perform the required operations on the activated MIMO UL resource (e.g. transmit MIMO related feedback on the activated UL resource), activated DL resource (e.g. measure MIMO related reference signal on the activated DL resource) and activated TCI state (e.g. apply the activated TCI state) as described in FIG. 9 804. [0290] A DL BWP being activated for a UE means the DL BWP is used for DL receptions/activities (e.g. PDSCH, PDCCH, CSI-RS reception) for the UE; Son’329: page 8 step 2304 and page 15 lines 5-6) of the cell group (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group); Son’329: page 2 2nd para.), and Son and Asustek does not explicitly teach comprises wherein each cell of the plurality of cells of the cell group is quasi-co-
However, Huang from the same or similar fields of endeavor teaches the use of: comprises determining each cell of the plurality of cells of the cell group is quasi-co-located using a same serving beam for a physical uplink control channel (PUCCH) transmission (Huang: para. [0027] the UE determines, based on the QCL indication signaling, to receive reference signals of the serving cells by using a same receive beam or transmit reference signals of the serving cells by using a same transmit beam in the at least two serving cells whose antenna ports are in the QCL relationship and that are in the same serving cell group). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Huang in the method of Son and Asustek. One of ordinary skill in the art would be motivated to do so for QCL relationship between antenna ports of different serving cells serving UE can be determined, to reduce pilot resource overheads and signaling overheads of beam management (Huang: para. [0006-0007]).

Claims 7, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son and Asustek as applied to claim1 above, and further in view of Moon et al. US 20200221428 A1, hereinafter Moon.
Regarding claim 7, Son and Asustek teach the method of claim 1, wherein the TCI state is associated with a reference signal (Son: para. [0176] UE perform the required operations on the activated MIMO UL resource (e.g. transmit MIMO related feedback on the activated UL resource), activated DL resource (e.g. measure MIMO related reference signal on the activated DL resource) and activated TCI state (e.g. apply the activated TCI state) as described in FIG. 9 804. [0290] A DL BWP being activated for a UE means the DL BWP is used for DL receptions/activities (e.g. PDSCH, PDCCH, CSI-RS reception) for the UE; Son’329: page 8 step 2304 and page 15 lines 5-6), and 
it is noted that Son and Asustek does not explicitly disclose: wherein demodulation reference signal (DM-RS) antenna ports, of the one or more downlink control channels associated with control resource sets (CORESETs) of the plurality of cells of the cell group, are quasi-co-located with the reference signal. 
However, Moon from the same or similar fields of endeavor teaches the use of: wherein demodulation reference signal (DM-RS) antenna ports, of the one or more downlink control channels associated with control resource sets (CORESETs) of the plurality of cells of the cell group (Moon: para. [0207] terminal connected to both the primary cell group and the secondary cell group may be configured with a CORESET logically associated with the SS/PBCH block(s) of the corresponding cell in the primary secondary cell), are quasi-co-located with the reference signal (Moon: para. [0166-0167] as the BFD-RS, a DMRS or a channel state information reference signal (CSI-RS) of an SS/PBCH block may be used. The BFD-RS may be explicitly configured in the terminal, and an RS quasi-co-located (QCLed) with the CORESET may be used as the BFD-RS if there is no configuration from the base station). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Moon in the Son and Asustek. One of ordinary skill in the art would be motivated to do so for a transmission (Moon: para. [0026]).

Regarding claim 13, Son, Asustek and Moon disclose all the limitations as discussed in the rejection of claim 7, therefore method claim 13 is rejected using the same rationales.

Regarding claim 19, Son, Asustek and Moon disclose all the limitations as discussed in the rejection of claim 7, therefore method claim 19 is rejected using the same rationales.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son and Asustek as applied to claim1 above, and further in view of You et al. US 20200322031 A1, hereinafter You.
Regarding claim 10, Son and Asustek teach the method of claim 9, further comprising; determining, based on the one or more configuration parameters (Son: para. [0173] UE receives NR MIMO configuration information in RRCReconfiguration from GNB 801. Para. [0140 – 0141 & 0072 – 0085] UE receives SCellConfig, RachConfig and DedicateResourceSetConfig from Node B via RRCRecofig message 601; Son’329: page 8 step 2301), a cell group parameter comprising one or more cell indexes of the plurality of cells (Son: para. [0173] UE receives NR MIMO configuration information in RRCReconfiguration from GNB 801. Para. [0140 – 0141 & 0072 – 0075] SCellIndex which is short identity of the SCell; Son’329: page 24 NR configuration information and Supplemental uplink configuration, and page 25 SCell Activation/Deactivation MAC CE) of the cell groups (Son: para. [0040 & 0445] and FIGS. 1A and 1B, MME 101 is connected to MeNB 102 via S1 interface. SgNB 103 is connected to MeNB 102 via X2 interface. UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT. UE transmit and receive data with MeNB via a group of cells. The group of cells used for communication with MeNB is the 1st cell group (or Master Cell Group); Son’329: page 2 2nd para.); and,
applying, based on the cell group parameter comprising at least one cell index of the at least one second cell, the TCI state to the one or more downlink channels of the at least one second cell of the plurality of cells of the cell group (Son: para. [0173] UE receives NR MIMO configuration information in RRCReconfiguration from GNB 801. Para. [0140 – 0141 & 0072 – 0075 SCellIndex which is short identity of the SCell; Son’329: page 24 NR configuration information and Supplemental uplink configuration, and page 25 SCell Activation/Deactivation MAC CE).
It is noted that Son and Asustek does not explicitly disclose: applying, based on the cell group parameter comprising a cell index of the first cell and at least one cell index of the at least one second cell, the TCI state to the one or more downlink channels of the at least one second cell
However, You from the same or similar fields of endeavor teaches the use of: applying, based on the cell group parameter comprising a cell index of the first cell and at least one cell index of the at least one second cell, the TCI state to the one or more downlink channels of the at least one second cell (You: para. [0285-0286] The identification information of the DMRS port includes, for example, a cell index of the first cell and a DMRS port index/identifier. The identification information of the beam of the second cell includes, for example, a cell index of the second cell and a beam (for example, an SSB) index). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of You in the method of Son and Asustek. One of ordinary skill in the art would be motivated to do so for a reception parameter of a PDCCH (for example, a reception parameter of a DMRS of the PDCCH) of the cell may also be determined (You: para. [0287]).

Regarding claim 17, Son, Asustek and You disclose all the limitations as discussed in the rejection of claim 10, therefore method claim 17 is rejected using the same rationales.

Allowable Subject Matter
Claims 8, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892: 
Chen et al. US 20210013951 A1 in para. [0053] teaches monitoring a scrambled PDCCH in the SCell is stopped, monitoring a scrambled PDCCH in the primary cell is stopped.
Tseng et al. US 10820271 B2 teaches in claim 1 - a first cell group, the first cell group being managed by the first base station; determining, based on the first indicator, whether to stop monitoring at least one first downlink control channel of at least one first active cell of the first cell group during at least one first DRX on-period that is configured for the first cell group.
Chen et al. US 20210135818 A1 in para.[0035] teaches the antenna port quasi-co-location parameter is related to a first cell and/or a second cell, or is related to a first reference signal index and a second reference signal index.
Yang US 20210067231 A1 [0082] teaches the condition for triggering sending of a beam failure recovery request.
Koskela et al. US 20200403682 A1 [0012 & 0067] apparatus that may include means for receiving an indication of SCell beam failure indication or alternatively a MAC CE indicating new candidate resources of failed SCell.
Yuan et al. US 20210058998 A1 in para. [0090] in step 804 of FIG. 8, the terminal device may receive downlink transmission configuration indication information indicating a downlink reception beam used for receiving the downlink control channel of the primary cell used for transmitting the response to the beam failure recovery request of the secondary cell.
KOSKELA et al. US 20210091844 A1 [0119] teaches UE receives new BFD-RS and/or PDCCH TCI state configuration for a failed SCell, the timer as well as reporting of candidates is stopped. In another example the network deactivates the SCell by explicit signaling as a response to UE indication of beam failure (either with new candidates or no candidates). The UE can determine this as successful completion of SCell BFR.
Venogopal et al. US 20200229257 A1 [0103] teaches a failing beam may be an example of an L1 event because the failure of the beam may be detected based on a change in L1 measurement criteria for that beam.
Zhang et al. US 20190306924 A1 in para. [0168] and FIG. 8 teaches a secondary cell (SCell) beam failure detection (BFD), in accordance with some aspects. Referring to FIG. 8, the example procedure 800 takes place between a base station 802 and a UE 804.
Deenoo et al. US 20200374960 A1 in para. [0222] teaches the WTRU triggers a beam failure on a given Scell (beam detection 616), the WTRU may change the Scell's state from no beam failure 606 to beam failure detected 602.
Koskela et al. US 20200403682 A1 with provisional application No. 62/653,001 filed on Apr. 5. 2018. In para. [0012 & 0010 & 0067] teaches apparatus that may include means for receiving an indication of SCell beam failure indication or alternatively a MAC CE indicating new candidate resources of failed SCell.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/           Primary Examiner, Art Unit 2468